Citation Nr: 0928035	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-24 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the Veteran's son, "R.E.," as 
a "child" based on permanent incapacity for self-support 
prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active military service in the Commonwealth 
Army from December 1941 to May 1942 and the Recognized 
Guerrillas from October 1944 to February 1946.  He died in 
January 1992.  The appellant is the Veteran's son who is the 
custodian of his brother, R.E.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that permanent 
incapacity for self-support was not established for R.E.  The 
appellant was scheduled for a Board hearing in July 2008 but 
failed to report or indicate any desire to reschedule.


FINDINGS OF FACT

1. The appellant is the custodian of his brother, R.E., who 
is the Veteran's son.  R.E. was born in March 1950, and 
attained the age of 18 in March 1968.

2.  The record does not show that R.E. was permanently 
incapable of self-support by reason of physical or mental 
defect present when, or before, he attained age 18.


CONCLUSION OF LAW

The criteria for establishing that R.E. is a helpless child 
are not met. 38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 
3.57, 3.356 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, these criteria are 
irrelevant to the appellant's claim.  In any event, the 
appellant has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

VA has assisted the appellant in obtaining evidence.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks death benefits on behalf of his brother, 
R.E., who he asserts became permanently disabled prior to the 
age of 18 and is thus considered a child under VA law.  
Specifically, the appellant contends that R.E.'s long 
untreated history of schistosomiasis with epilepsy caused him 
to be permanently disabled prior to age 18.

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support. 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  

Principal factors for consideration are: 1) that a claimant 
is earning his own support is prima facie evidence that he is 
not incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his own 
efforts is provided with sufficient income for his reasonable 
support; 

2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 

3) employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child, which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and 

4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 38 C.F.R. § 3.356(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A June 2006 private ultrasonography report of R.E.'s kidneys 
shows an impression of bilateral renal parenchymal disease 
more in the right kidney, and normal urinary bladder 
ultrasonically. A November 2006 private treatment record 
notes that R.E. had a history of seizures since he was 16-
years old.  

The appellant submitted a Joint Affidavit from two 
disinterested persons in July 2006, which indicated that the 
persons knew R.E. for many years and that R.E. became 
epileptic more or less when he was 16-years old.  In his 
fourth year of secondary school in 1971 to 1972, he was 
attacked again by epilepsy every month thereafter.  He 
discontinued his college studies in 1973 or 1974 because he 
was ashamed of his epilepsy attacks.  In 1976, he worked in a 
woodcraft and furniture shop for eight hours a day with 
minimum salary and later became to too weak to work.  The 
individuals also noted that R.E. was hit by a stray bullet in 
1986.

An Affidavit from a retired secondary teacher notes that R.E. 
was his former student from 1971 to 1972 and was frequently 
attacked by epilepsy.  In 1973 - 1974, he enrolled in college 
but then discontinued because he was ashamed of the epilepsy 
attacks.  In 1983, R.E. was treated for suspected 
schistosomiasis disease and was presently dependent on his 
siblings for support.  
 
The appellant noted that R.E. was enrolled in high school for 
four years and graduated from his secondary courses.  He also 
noted that his brother sustained a gunshot wound in 1968.  
After graduating from high school, R.E. enrolled in a 
university from 1973 to 1974 but dropped out because his 
seizures became worse.  He then worked for an electric 
cooperative but was terminated because of his seizures.  In 
1976, he worked as a woodcarver.  He later was diagnosed with 
schistosomiasis in 1983.

The current medical evidence dated in 2006 showing that R.E. 
had a history of seizures since age 16 and has a present 
disability, but does not show that R.E. was permanently 
incapacitated prior to age 18.  On the contrary, R.E. was 
able to graduate from high school and then enrolled in a 
university.  Though he dropped out of the university and had 
some trouble working in an electrical cooperative due to his 
epilepsy, he subsequently obtained a full time job in a wood 
shop.  These factors do not lend support to the appellant's 
claim that his brother was totally incapacitated prior to the 
age of 18.  While R.E. had to stop working full-time 
eventually and current evidence might show that R.E. is now 
permanently incapacitated and dependent on his siblings, the 
evidence of record does not show that this was the case 
before 1968.

The appellant genuinely believes that R.E. was permanently 
incapacitated prior to the age of 18.  However, as a 
layperson, lacking in medical training and expertise, the 
appellant cannot provide a competent opinion on a matter such 
as whether his brother was permanently incapacitated.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the evidence showing 
that R.E. was self-sufficient at age 18 and for some years 
thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the claim for 
entitlement to recognition of the Veteran's son, R.E., as a 
child based on permanent incapacity for self-support prior to 
attaining the age of 18; there is no doubt to be resolved; 
and entitlement to any death benefits is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to recognition of the Veteran's son, R.E., as a 
child based on permanent incapacity for self-support prior to 
attaining the age of 18 is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


